ROBERTSON, Judge,
concurring in part and dissenting in part.
I agree that John Charron violated the Rules of Professional Conduct as set out in the Court’s opinion. I respectfully dissent, however, from the sanction the Court imposes.
This is a case in which an attorney took advantage of his position as the personal representative of an estate to recover funds due him under a promissory note from the decedent. He did so without the approval of the probate division. He did so despite the clear requirement under section 473.423 that he file a claim. He did so to assure himself of payment in full of his claim, without regard to the statutory priority of other claims to the estate’s assets, section 473.397, RSMo 1986, and without regard to the rights of other potential claimants to the estate’s assets to share fully in those assets. He did so in such a manner that one could reasonably conclude that he attempted to hide what he had done from the probate division.
Moreover, this is a ease in which an attorney, who failed to carry out the directives of the trust, failed to preserve the trust assets and failed to meet the financial obligations of the florist business, took as fees nearly one-third of the liquid assets of a trust. When Mr. Charron’s work was finally completed, all that remained were debts and bankruptcy — except as to Mr. Charron, who had taken $70,000 in fees away for “professional services rendered.”
These seem to me to be the kind of breaches of professional conduct which warrant disbarment. In re Mentrup, 665 S.W.2d 324, 325 (Mo. banc 1984); In the Matter of Mendell, 693 S.W.2d 76, 77-78 (Mo. banc 1985). Unlike the majority, I do not find the fact that the decedent owed Mr. Charron the money a matter of mitigation. Indeed, the fact that he was willing to put himself ahead of all other creditors and his willingness to shield that act from the eyes of the probate division seems every bit as worthy of disbarment as stealing a client’s funds. In both instances, it is the fiduciary’s position as a lawyer that permits him to put his interests *263ahead of all others and to attempt to hide .his unethical act through subterfuge and delay,
I would disbar Mr. Charron.